Exhibit 10.1

SECOND AMENDMENT TO STOCK PLEDGE AGREEMENT

This Second Amendment to Stock Pledge Agreement (this “Amendment”) is entered
into as of June 15, 2009, by and among Tenet Healthcare Corporation, a Nevada
corporation (the “Company”), each of the other entities listed on the signature
pages hereof as Pledgors, and The Bank of New York Mellon Trust Company, N.A.
(“BoNY”), as collateral trustee for the Secured Parties (as defined in the Stock
Pledge Agreement referred to below) (in such capacity, the “Collateral
Trustee”).

RECITALS

WHEREAS, reference is made to that certain Stock Pledge Agreement, dated as of
March 3, 2009, by the Company and the other Pledgors in favor of the Collateral
Trustee, as amended by that certain First Amendment to Stock Pledge Agreement,
dated as of May 8, 2009, by and among the Company, the other Pledgors and the
Collateral Trustee (as so amended, the “Stock Pledge Agreement”; unless
otherwise indicated, capitalized terms used herein without definition have the
meanings ascribed to such terms in the Stock Pledge Agreement);

WHEREAS, pursuant to that certain purchase agreement dated as of June 1, 2009,
among the Company, the other Pledgors and certain of the other subsidiaries of
the Company identified as guarantors therein, and the initial purchasers
identified therein (the “Initial Purchasers”), the Company is issuing on the
date hereof $925.0 million aggregate principal amount of 8 7/8% Senior Secured
Notes due 2019 (the “10-Year Notes”) pursuant to an Indenture, dated as of
November 6, 2001 (the “Base Indenture”), between the Company and BoNY, as
successor trustee to The Bank of New York (the “Trustee”), as supplemented by an
Eleventh Supplemental Indenture, dated as of the date hereof (the “Eleventh
Supplemental Indenture”), among the Company, the Guarantors from time to time
party thereto and the Trustee;

WHEREAS, the Secured Obligations in respect of which a security interest in the
Collateral was created by the Stock Pledge Agreement is limited to only the
obligations in respect of the Ninth Supplemental Indenture Notes and the Tenth
Supplemental Indenture Notes and the Guarantees in respect thereof;

WHEREAS, subject to the terms and conditions hereof, the parties hereto desire
to and have agreed to amend the Stock Pledge Agreement to include within the
Secured Obligations the obligations in respect of the 10-Year Notes and any
other Securities (as defined in the Base Indenture) of the Company issued and
authenticated under the Base Indenture through indentures supplemental thereto
that are designated as and entitled to the benefits of being First-Priority
Stock Secured Debt (as defined in the Collateral Trust Agreement) under the
Collateral Trust Agreement in accordance with the requirements set forth in
Section 3.8 thereof; and

WHEREAS, the sole effect of this Amendment is to secure additional debt of the
Company that is permitted by the terms of the Indentures to be secured by the
Collateral, and that as such, pursuant to Section 7.1 of the Stock Pledge
Agreement, Article VII of the Supplemental Indentures and Section 7.1 of the
Collateral Trust Agreement, this Amendment may be entered into by the Company,
the other Pledgors and the Collateral Trustee without (i) the consent of 75% of
the holders of the Ninth Supplemental Indenture Notes, (ii) the consent of 75%
of the holders of the Tenth Supplemental Indenture Notes or (iii) direction to
the Collateral Trustee by an Act of Required Stock Secured Debtholders (as
defined in the Collateral Trust Agreement).

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and to induce the Initial Purchasers to purchase the 10-Year Notes,
each Pledgor hereby agrees with the Collateral Trustee as follows:

1. Section References. Unless otherwise expressly stated herein, all Section
references herein shall refer to Sections of the Stock Pledge Agreement.

2. Amendments to Section 1.1. Section 1.1 is hereby amended by adding the
following definitions in the proper alphabetical order (to the extent that
definitions contained in this Section 2 conflict with definitions contained in
the Stock Pledge Agreement, the definitions contained in this Section 2 shall
control):

“10-year Indenture” means the Base Indenture as supplemented by the Eleventh
Supplemental Indenture.

“Eleventh Supplemental Indenture” means that certain eleventh supplemental
indenture, dated as of June 15, 2009, among the Company, the Guarantors from
time to time party thereto and the Trustee.

“Eleventh Supplemental Indenture Notes” means all 8 7/8% Senior Secured Notes
due 2019 issued by the Company and authenticated by the Trustee under the
10-year Indenture.

“First-Priority Stock Secured Debt” has the meaning specified in the Collateral
Trust Agreement.

“Indentures” means, collectively, the Base Indenture as severally supplemented
by each Supplemental Indenture.

“Notes” means the Ninth Supplemental Indenture Notes, the Tenth Supplemental
Indenture Notes, the Eleventh Supplemental Indenture Notes and any other
Securities of the Company issued and authenticated under the Indentures that are
designated as and entitled to the benefits of being First-Priority Stock Secured
Debt under the Collateral Trust Agreement in accordance with the requirements
set forth in Section 3.8 thereof.

“Supplemental Indentures” means the Ninth Supplemental Indenture, the Tenth
Supplemental Indenture, the Eleventh Supplemental Indenture and all other
indentures supplemental to the Base Indenture in respect of which Securities are
issued and authenticated that are designated as and entitled to the benefits of
being First-Priority Stock Secured Debt under the Collateral Trust Agreement in
accordance with the requirements set forth in Section 3.8 thereof.

3. Conditions Precedent. The effectiveness of this Amendment is subject to the
Collateral Trustee’s receipt of each of the following:

(a) this Amendment, duly executed and delivered by the Company, each other
Pledgor and the Collateral Trustee;

(b) an Officers’ Certificate (as defined in the Collateral Trust Agreement) to
the effect that this Amendment will not result in a breach of any provision or
covenant contained in any of the Secured Debt Documents (as defined in the
Collateral Trust Agreement); and

 

2



--------------------------------------------------------------------------------

(c) an opinion of counsel of the Company to the effect that the Collateral
Trustee’s execution of this Amendment is permitted by the Collateral Trust
Agreement.

4. Reference to Stock Pledge Agreement. The Stock Pledge Agreement and the
Related Documents, including the Indentures and the Collateral Trust Agreement,
and any and all other agreements, documents or instruments now or hereafter
executed and/or delivered pursuant to the terms hereof, pursuant to the terms of
the Related Documents or pursuant to the terms of the Stock Pledge Agreement as
amended hereby, are hereby amended so that any reference in the Stock Pledge
Agreement, the Related Documents or such other agreements, documents or
instruments to the Stock Pledge Agreement, whether direct or indirect, shall
mean a reference to the Stock Pledge Agreement as amended hereby.

5. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts (including by telecopy),
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart by telecopy shall be effective as delivery
of a manually executed counterpart.

6. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibitions or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of New York.

8. Limited Effect. Except to the extent specifically amended or modified hereby,
the provisions of the Stock Pledge Agreement shall not be amended, modified,
impaired or otherwise affected hereby.

9. Responsibility of the Collateral Trustee. The Collateral Trustee is not
responsible for the validity or sufficiency of this Amendment or the recitals
contained herein.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.

 

TENET HEALTHCARE CORPORATION, as a Pledgor By:  

/s/ Biggs C. Porter

Name:   Biggs C. Porter Title:   Chief Financial Officer

Signature Page to Second Amendment to Stock Pledge Agreement



--------------------------------------------------------------------------------

AMERICAN MEDICAL (CENTRAL), INC., AMI INFORMATION SYSTEMS GROUP, INC., AMISUB
(HEIGHTS), INC., AMISUB (HILTON HEAD), INC., AMISUB (TWELVE OAKS), INC., AMISUB
OF TEXAS, INC., BROOKWOOD HEALTH SERVICES, INC., CORAL GABLES HOSPITAL, INC.,
CYPRESS FAIRBANKS MEDICAL CENTER, INC., FMC MEDICAL, INC., LIFEMARK HOSPITALS,
INC., ORNDA HOSPITAL CORPORATION, TENET CALIFORNIA, INC., TENET FLORIDA, INC.,
TENET HEALTHSYSTEM CFMC, INC., TENET HEALTHSYSTEM HEALTHCORP, TENET HEALTHSYSTEM
HOLDINGS, TENET HEALTHSYSTEM MEDICAL, INC., TENET HEALTHSYSTEM PHILADELPHIA,
INC., TENET HOSPITALS, INC., TENET LOUISIANA, INC., TENET MISSOURI, INC., TENET
PHYSICIAN SERVICES — HILTON HEAD, INC., TENET TEXAS, INC.,

TENETSUB TEXAS, INC.,

 

each as a Pledgor

By:  

/s/ Biggs C. Porter

Name:   Biggs C. Porter Title:   Treasurer

Signature Page to Second Amendment to Stock Pledge Agreement



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written:  

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Collateral Trustee

By:  

/s/ Teresa Petta

Name:   Teresa Petta Title:   Vice President

Signature Page to Second Amendment to Stock Pledge Agreement